Citation Nr: 0807207	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
September 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran's claim of entitlement to service connection for 
a nervous condition was previously denied by the RO in Los 
Angeles, California, in a rating decision from August 1971.  
A letter from that same month notified the veteran of the 
decision and of his appellate rights.  He did not appeal.  
Therefore, the August 1971 decision became final.  

In December 1989, the veteran unsuccessfully attempted to 
reopen his claim of entitlement to service connection for a 
nervous condition.  He was notified of this decision and of 
his appellate rights through a January 1990 letter, and he 
did not appeal.  This decision became final.

In June 2005, based on a finding that the veteran had 
submitted new and material evidence, the Lincoln RO reopened 
the veteran's claim of entitlement to service connection for 
generalized anxiety disorder.  This same decision denied the 
veteran's claim on the merits.  

The Board's March 2006 decision affirmed the reopening of the 
claim and remanded it to the RO for further development.  The 
case has been returned for further appellate review.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The veteran failed to report for the examination 
scheduled in conjunction with the reopened claim of 
entitlement to service connection for generalized anxiety 
disorder that is currently on appeal.


CONCLUSION OF LAW

The veteran's reopened claim of entitlement to service 
connection for generalized anxiety disorder must be denied.  
38 C.F.R. §§ 3.326(a), 3.655 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in April 
2005.  This letter advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, this letter expressly told the 
veteran to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Letters from March 
2006 and April 2006 notified the veteran of the information 
and evidence necessary to establish a disability rating and 
an effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
and private medical records.  There is no indication in the 
record that any additional evidence that may be relevant to 
the issue decided herein is available and not part of the 
claims file.  The veteran has been provided with the 
opportunity to undergo a VA examination, although he has 
failed to avail himself of this.  38 C.F.R. § 3.159(c)(4).  

The veteran's claim of entitlement to service connection for 
generalized anxiety disorder was reopened in March 2006, 
based on a finding of new and material evidence that was 
relevant to establishing the veteran suffered from a 
psychiatric disability that was incurred in or aggravated 
during service.  Because no etiology opinion was of record, 
the Board decision also remanded the veteran's claim so that 
a VA examination could be scheduled and a nexus opinion could 
be obtained.  

In a letter dated April 10, 2006, the veteran was notified 
through his representative that he had been scheduled for an 
April 21, 2006, VA examination.  This letter specifically 
stated that, if the veteran was unwilling or unable to 
attend, he should provide three working days notice.  It also 
stated that failure to report for an examination and failure 
to furnish a timely response would be considered a failure to 
furnish reasonable response on the part of the veteran.  The 
letter provided phone numbers for both the veteran and his 
representative to call if an examination needed to be 
rescheduled.  A United States Postal Service Track & Confirm 
record confirms that the notice letter was delivered on April 
13, 2006.  Nonetheless, the veteran did not report for his 
April 21, 2006, VA examination, and he provided no notice of 
any intention not to report.

The provisions of 38 C.F.R. § 3.655(a) state that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  The 
provisions of 38 C.F.R. § 3.655(b) state that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

In the case at hand, the veteran failed to report for a VA 
examination for a reopened claim that was previously 
disallowed.  He did not submit a letter showing good cause 
for failure to report.  There is no prior VA examination of 
record from which the Board can reach a decision.  

The only communication that the Board has received subsequent 
to the scheduled examination was submitted by the veteran's 
new representative in January 2008, almost two years after 
the April 2006 examination.  This Informal Hearing 
Presentation suggests that "the veteran is suffering from an 
apparently severe mental disorder which has critically 
impaired his interpersonal abilities.  That would easily 
account for his failure to report."  The Board notes, 
however, that the veteran did not have a problem reporting 
for a private evaluation in March 2006.  Furthermore, neither 
the veteran's former representative nor the veteran himself 
took any steps to notify VA that he would be unable to attend 
this examination.  Nor did the veteran's former 
representative, or the veteran himself, subsequently attempt 
to justify the veteran's failure to report for well over one 
year after he missed the examination.  

Both the veteran and his former representative were sent a 
supplemental statement of the case in June 2006.  This 
statement clearly outlined the veteran's failure to report 
for the examination, noted the potential consequences of such 
failure to report under 38 C.F.R. § 3.655, and informed the 
veteran to let VA know if he was willing to report for a VA 
examination.  This statement also noted that the duty to 
assist is not always a one-way street and that, in order for 
VA to process claims, individuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 
2005).  Neither the veteran nor his former representative 
responded to this supplemental statement of the case.   

As stated above, failure to report for a scheduled VA 
examination in connection with a reopened claim shall result 
in denial of the claim.  38 C.F.R. § 3.655(b).  If the 
veteran wishes to report for a VA examination in the future, 
he or his new representative should notify VA of this 
intention and should request that an examination be 
rescheduled.  In the meantime, given the veteran's failure to 
report without demonstrating good cause, the claim of 
entitlement to service connection for generalized anxiety 
disorder must be denied.  


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


